


Exhibit 10.25


Ashland Inc.
                                                                                                                                      
Peter J. Ganz                                    50 E. RiverCenter Blvd.
Senior Vice President, General Counsel                        Covington, KY
41012-0391
and Secretary                                    Tel: 859 815-3048, Fax: 859
815-5053
pganz@ashland.com


ashland.com
                                            


October 28, 2014


Susan B. Esler
3581 Raymar Boulevard
Cincinnati, Ohio 45208


Dear Susan:


This letter ("Letter Agreement") is intended to set forth the understanding
between you and Ashland Inc. ("Ashland"), regarding your continued employment
with, and future severance from, Ashland. With the pending departure of Jim
O'Brien, Ashland's current CEO, in December of this year, Ashland considers the
services you provide in your role as Chief Human Resources and Communications
Officer to be essential to a successful transition for his successor. Because
you have also expressed a desire to leave Ashland at the end of this year,
Ashland would like to extend the following severance offer to you, in order to
encourage your continued employment through this upcoming transition period.


The Company has targeted May 31, 2015 as the date on which your active
employment will end (your "Release Date"), however you understand and agree that
the Company may, at its discretion, accelerate your Release Date to an earlier
date in 2015, or extend your Release Date as late as September 30, 2015. In the
event you remain employed through your Release Date, then you will be offered a
Separation Agreement and General Release (the "Separation Agreement") which will
provide you with severance benefits equal to 18 months of base salary
continuation, using your rate of base pay in effect on your Release Date. This
18 month period is referred to as your Payroll Continuation Period. Your
severance payments will be made subject to the provisions of IRC §409A, as
applicable. Currently, this would require that no severance payments are made
during the first six months of your Payroll Continuation Period. Then on the
first day of the seventh month of your Payroll Continuation period you would
receive a lump sum payment equal to six months of base pay, less applicable
withholdings, and also commence bi-weekly salary continuation payments, less
applicable withholdings which would continue for 12 months.


In addition, and subject to the terms of any applicable plan or program
documents, during your Payroll Continuation Period you will be treated as an
employee on inactive status, however you will continue to earn age and service
credit and be eligible to participate in many of Ashland's employee benefit
plans and programs, including the medical and dental plans, on the same terms as
active employees. You will be eligible to receive Incentive Compensation and
Long Term Incentive Plan (LTIP) payments for applicable plan cycles prorated
through your Release Date. Any restricted stock and stock appreciation rights
granted to you by Ashland prior to your Release Date will continue to vest
during your Payroll Continuation Period. However, those stock ownership
requirements you were subject to as an executive of Ashland will end on




--------------------------------------------------------------------------------




Susan B. Esler
October 28, 2014
Page 2 of 3


your Release Date. All restricted stock and SARS that have vested on or before
the last day of your Payroll Continuation Period will then be exercisable for
the remaining term of the applicable grants. Any equity awards that have not
vested by the last day of your Payroll Continuation Period will be forfeited.
Your benefit under the SERF will be calculated using your compensation history
through your Release Date and your age and service through the last day of your
Payroll Continuation Period. You will also be eligible to receive financial
planning assistance through the end of the year in which your Payroll
Continuation Period ends, and for one additional year thereafter. However your
eligibility to contribute to the Savings Plan will end on your Release Date.


At the end of your Payroll Continuation Period, your employment will terminate,
and you will then be eligible to retire, should you so elect, effective the
first day of the following month.


You understand and agree that the Separation Agreement offered to you will
contain a general release of any and all claims you may have against Ashland,
and a two-year non-competition agreement, that will be in addition to any other
confidentiality, non-disclosure and non-competition agreements already in place
between you and Ashland. You must sign the Separation Agreement and General
Release, and it must take effect, before you will be entitled to the benefits
arising under it.


You further understand and agree that if, following your Release Date, you
refuse to sign the Separation Agreement within the time period provided therein,
or you revoke your acceptance of general release within the 7-day revocation
period, then the your employment will be deemed to have terminated on your
Release Date, and you will be entitled only to those benefits ordinarily
available to employees in payroll classifications similar to the one you are in
at the time your employment terminates. Without limiting the generality of the
preceding sentence, you understand you will not be eligible for the lump sum or
salary continuation severance payments, prorated IC or LTIP payments, any
further vesting of existing equity awards, or the continuation of benefits at
regular employee rates discussed above.


You understand and agree that during the term of this Agreement you will
continue to perform your regular job duties in your current role, and Ashland
agrees that your base compensation will not be reduced, and you will continue to
be eligible to participate in those compensation and benefit programs offered to
regular, full-time employees within your salary band.


However you understand and agree that during the term of this Letter Agreement
Ashland will be relieved of any further obligations under this Letter Agreement,
and of any obligation to offer or complete the Separation Agreement should any
of the following occur:


(1)
you elect to terminate your employment with Ashland prior to your Release Date;



(2)
Ashland terminates your employment for cause prior to your Release Date; For the
purposes of this letter, termination for cause will arise if you: (a)
substantially fail to perform your duties with Ashland, unless such failure is
due to your incapacity as a result of physical or mental illness; or (b) you
engage in willful misconduct or gross negligence in performing your duties.









--------------------------------------------------------------------------------




Susan B. Esler
October 28, 2014
Page 3 of 3


(3)
you are disabled prior to your Release Date, in which case payment of those
severance benefits provided for hereunder will be determined in accordance with
the provisions of the "Deferred Terminations" section of the Ashland Inc.
Severance Pay Plan; or



(4)
in the event of your death prior to your Release Date. Provided, however, that
Ashland will not be relieved of any obligations under its employee benefits
plans, including the SERP, which arise due to your death.



You agree and understand that this Letter Agreement is not intended to be, and
should not be construed as, a contract guaranteeing your continued employment
for any definite term.


To evidence your acceptance of the foregoing, please sign and date each original
of this Letter Agreement in the space provided for your signature, and return
one original to me on or before November 12, 2014. Should you have any
questions, please feel free to contact me.


 
Sincerely yours,
 
 
 
 
By:
/s/ Peter J. Ganz
 
Name:
Peter J. Ganz









    
Agreed to and accepted
this 30th day of October 2014.
 
 
By:
/s/ Susan B. Esler
Name:
Susan B. Esler



cc: James J. O'Brien




    












